UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------X
SAM CARRELL

                  Plaintiff,
                                                       MEMORANDUM AND ORDER
           - against -
                                                       18 Civ. 694 (NRB)
ORIGAMI OWL, LLC and
DOES 1 through 10, inclusive,

               Defendants.
-------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


      Sam Carrell, who owns a dog of some purported repute,

brought   this    intellectual      property   suit    against   jewelry

company Origami Owl, LLC (“Origami”), alleging that Origami

engaged in copyright infringement by using, in connection

with a promotional campaign for a line of pet accessories, an

artist’s original rendering of a dog, which rendering Carrell

claims mimics a photograph of her dog for which she is the

exclusive rights holder. Carrell now moves for leave to amend

her   complaint   in   order   to    add   a   claim   of   contributory

copyright infringement, which also alleges that Origami’s

image mimics Carrell’s dog photograph, as well as claims of

trademark infringement, contributory trademark infringement,

and false designation of origin, which allege that Origami’s

image mimics a so-called logo purportedly used by Carrell in

connection with the promotion of her dog.              Origami opposes

                                     1
the proposed amendments and cross-moves for judgment on the

pleadings, arguing that Carrell’s complaint -- whether or not

amended -- fails to plausibly allege claims for relief.          For

the reasons set forth below, Origami’s motion for judgment on

the pleadings is granted, while Carrell’s motion for leave to

amend is denied.

I.     Factual Background

       Little factual background is needed to understand our

resolution of the pending motions, which are based on little

more   than   the   parties’   competing   assessments   of   certain

pictures set forth herein.

       The first picture of import is Carrell’s copyrighted

photograph    of    her   dog,   Tinkerbelle    (“the    Tinkerbelle

picture”):




                                  2
     The second -- a pictorial announcement of Origami’s

then-forthcoming   “PAWS   collection”   of   pet   accessories   --

features, alongside an enlarged image of a PAWS locket, an

artist’s rendering 1 of a dog wearing the locket as well as a

tag labeled “Lucy” (“the Lucy picture”):




Origami circulated the Lucy picture in July 2017 to its

independent distributors, some of whom then posted the same

to their social media accounts.      Origami also displayed the

Lucy picture on its website for eight days in early August

2017.

     The third relevant picture is a federally registered

trademark purportedly used by Carrell as a logo in connection

with the promotion of Tinkerbelle (“the Tinkerbelle logo”):




     1  Origami asserts -- and Carrell does not contest -- that the
rendering is derived from a painting that Origami commissioned.

                                3
While Carrell claims that she began using the Tinkerbelle

logo in commerce in July 2014, she did not obtain a trademark

registration for it until February 27, 2018 -- several months

after Origami made use of the Lucy picture and more than a

month after Carrell filed this suit.

       Carrell’s    original   complaint      advances   a     claim    of

copyright infringement based on alleged similarities between

the Lucy picture and the Tinkerbelle picture.                Carrell now

seeks to amend her complaint primarily to add a claim of

trademark infringement based on alleged similarities between

the Lucy picture and the Tinkerbelle logo.           Origami insists

that   neither     iteration   of   Carrell’s    complaint     states   a

plausible claim for relief.

II.    Legal Framework

       Though the parties cross-move for different forms of

relief, both of their motions are governed by the familiar

standard applicable to motions to dismiss under Federal Rule

of    Civil   Procedure   12(b)(6).     See     Cleveland     v.   Caplaw

Enterprises, 448 F.3d 518, 521 (2d Cir. 2006) (“The standard


                                    4
for   addressing   a   Rule   12(c)    motion   for   judgment   on   the

pleadings is the same as that for a Rule 12(b)(6) motion to

dismiss . . . .”); Krys v. Pigott, 749 F.3d 117, 134 (2d Cir.

2014) (stating that a motion for leave to amend a complaint

under Rule 15(a)(2) should be denied as futile where “the

proposed new pleading [would] fail[] to” survive a Rule

12(b)(6) motion to dismiss 2 ).          In other words, the sole

question presented by the parties’ motions is whether Carrell

-- through either her original or newly proposed complaint

-- has stated any claims upon which relief can be granted.

Thus, instead of addressing separately each motion, this




      2 Other bases for denying a motion for leave to amend a complaint
include “undue delay, bad faith or dilatory motive, repeated failure to
cure deficiencies by amendments previously allowed, [and] undue prejudice
to the non-moving party.” Burch v. Pioneer Credit Recovery, Inc., 551
F.3d 122, 126 (2d Cir. 2008) (per curiam). Origami argues that only one
of these other bases -- bad faith or dilatory motive -- is applicable in
this case.
      We summarily reject Origami’s argument that Carrell has sought to
amend her complaint in bad faith. That argument, which is primarily based
on the assertion that Carrell’s motion was filed solely in anticipation
of an adverse ruling on Origami’s motion for judgment on the pleadings,
is belied by the fact that Carrell provided Origami with a draft of the
amended complaint before the motion for judgment on the pleadings was
filed. See Am. Med. Ass’n v. United Healthcare Corp., No. 00CIV2800LMM,
2006 WL 3833440, at *5 (S.D.N.Y. Dec. 29, 2006) (“Defendants’ assertion
that Plaintiffs made this motion in anticipation of an adverse ruling on
Defendants’ summary judgment motion is belied by the fact that Plaintiffs
provided a draft of the [amended complaint] to Defendants . . . before
Defendants had filed their motion for summary judgment.”).      Moreover,
Carrell telegraphed her intention to seek leave to amend her complaint at
the initial conference in this case, during which the parties agreed to
postpone the filing of any motions until a particular witness had been
deposed.   The Court declines to deem dilatory Carrell’s filing of her
motion in accordance with that agreement. As a result, the remainder of
this Memorandum and Order addresses only futility as a basis for denying
Carrell’s motion for leave to amend her complaint.

                                   5
Memorandum and Order proceeds by addressing seriatim the

sufficiency of each claim.

III. Analysis

      A.     Copyright Infringement

      In order to state a claim for copyright infringement, a

plaintiff must plausibly allege that “(1) the defendant has

actually copied the plaintiff’s work; and (2) the copying is

illegal because a substantial similarity exists between the

defendant’s       work     and        the      protectible     elements     of

plaintiff’s.”       Peter F. Gaito Architecture, LLC v. Simone

Dev. Corp., 602 F.3d 57, 63 (2d Cir. 2010) (internal quotation

marks omitted).         For purposes of the instant motions, the

Court   assumes     that   Carrell       has    plausibly     alleged    actual

copying by Origami.            See id.       “Accordingly, the principal

issue . . . is whether [Carrell has plausibly alleged that]

a substantial similarity exists between [the Lucy picture]

and the protectible elements of [the Tinkerbelle picture].” 3

Id. (emphasis added); see Zalewski v. Cicero Builder Dev.,

Inc.,      754   F.3d    95,    101    (2d     Cir.   2014)    (“[T]he    term

‘substantial similarity’ is properly reserved for similarity




      3 “[W]here, as here, the works in question are [included in the

pleadings], it is entirely appropriate for the [Court] to consider the
similarity between those works in connection with a motion to dismiss,
because the [C]ourt has before it all that is necessary in order to make
such an evaluation.” Id. at 64.

                                        6
that exists between the protected elements of a work and

another work.”).         In short, she has not.

       To an overwhelming (and dispositive) extent, the common

elements of the images at issue “fall [squarely] within the

scènes    à    faire     doctrine,”     which   renders    “unprotectible

elements [of a work] that follow naturally from [the] work’s

theme    rather        than     from    [the]   author’s       creativity.”

Silberstein v. John Does 1-10, 242 F. App’x 720, 722 (2d Cir.

2007) (internal quotation marks omitted).               Courts routinely

apply the scènes à faire doctrine (or analogous reasoning) to

“elements of pictorial, graphic, or sculptural works that do

no more than depict an animal’s natural appearance,” L.A. T-

Shirt & Print, Inc. v. Rue 21, Inc., No. 16-CV-5400 (RA),

2017 WL 3575699, at *5 (S.D.N.Y. Aug. 17, 2017), as such

features inhere in the subject animals themselves rather than

flow from any artist’s imagination.              See, e.g., Nola Spice

Designs, L.L.C. v. Haydel Enters., Inc., 783 F.3d 527, 551

(5th    Cir.    2015)    (“[A]natomical     features      on   replicas   of

animals are ideas not entitled to copyright protection.”);

Blehm    v.    Jacobs,    702    F.3d   1193,   1204   (10th    Cir.   2012)

(“[C]ommon anatomical features such as arms, legs, faces, and

fingers . . . are not protectable elements.”); Billco Int’l,

Inc. v. Charles Prods., Inc., 776 F. Supp. 2d 105, 114 (D.

Md. 2011) (“[W]hen works contain realistic depictions of

                                        7
animals . . . , the scope of the copyright protection for the

work may be limited because the features and behavior of

animals in nature are part of the public domain.”).                      While

the “original expression of an animal’s appearance may be

eligible for copyright protection,” L.A. T-Shirt, 2017 WL

3575699, at *5 (emphasis added) (invoking the example of Franz

Marc’s blue horses), the few elements of the Tinkerbelle

picture’s depiction of a dog that Carrell even claims to be

original are (at best) modestly so, and it is the unoriginal

elements that predominate.

        According to Carrell, the original elements of her

work include Tinkerbelle’s “gaze and expression,” “pose,” and

“grooming.”       ECF No. 33 at 8-9.      Carrell is correct that such

elements     of     a   dog’s     appearance      are     not    necessarily

physiologically mandated.            But the manner in which those

elements are expressed in the Tinkerbelle picture is far from

distinctive.        For example, by Carrell’s own description,

Tinkerbelle’s “gaze and expression” simply amounts to her

“looking directly at the viewer . . . with [a] closed mouth[]

and calm expression[].”           Id. at 9.    Depicting the subject of

an   image   as    facing   the    viewer     involves    little   (if    any)

creativity,       and    Tinkerbelle’s         calm      and    closed-mouth

expression hardly qualifies as an expression at all.                 As for

Tinkerbelle’s pose -- which Carrell describes as “sitting,

                                      8
with [her] head[] cocked slightly to the right and [her]

neck[] . . . outstretched slightly,” id. at 8 -- “an artist

may not use copyright law to prevent others from depicting

[an] idea[] first expressed by nature,” and “no one would

argue that the position of a dog sitting [i]s not [such] an

idea,” Folkens v. Wyland Worldwide, LLC, 882 F.3d 768, 775-

76 (9th Cir. 2018).    Finally, while Tinkerbelle is shown

groomed, with “her fur [] cropped closely by her ears, [and]

some fur made to stick out at the top and sides of [her]

head,” her appearance is far from uncommon among dogs of the

papitese or shih tzu breeds, to name a few.    ECF No. 33 at 9.

Though Carrell insists that that manner of grooming “is not

the way that a dog looks in nature,” her claim is nearly too

clever by half, as dogs, like humans, do not typically appear

in their “natural” state, per se; much in the way that a

generically-depicted   man   would    be      clean-shaven,    a

generically-depicted dog would be groomed.

     Cases in and out of this Circuit are instructive.        In

L.A. T-Shirt, for example, the court concluded that “several

elements of [the] [p]laintiffs’ animal designs” -- pictured

below alongside the defendant’s allegedly infringing designs

-- were “eligible for copyright protection.” 2017 WL 3575699,

at *6.



                             9
Id.   at    *8.         In    particular,       the    court    emphasized       the

originality       of    the    “distinctive         arrangement      of   geometric

shapes,     including         stripes     of   triangles       and   diamonds    of

varying     sizes,”      covering       the    animals;    “the      placement    of

accessories, including red sunglasses, a feathered headdress,

and a red cup on the” animals -- features that are neither

“reflect[ive]          [of]   an    effort     to   produce     an   anatomically

correct” animal nor “common . . . as would be, for example,

a collar on the neck of a dog”; the “unique arrangement of

contrasting colors, including various shades of turquoise,

ivory, and red,” which “do not correspond to the natural color

of”   the   animals;          and   the   animals’      “distinctive       poses,”

described as “holding what appear to be cheap plastic cups


                                          10
often associated with parties and staring into the distance

through    a   pair   of   sunglasses.”       Id.      at   *6-7   (internal

quotation marks omitted).         Given the distinctiveness of these

elements, the extent to which they were replicated in the

defendant’s products rendered the obvious differences between

the designs too “trivial” to defeat the plausibility of the

plaintiff’s allegation of substantial similarity. 4

      In   contrast,       the     Ninth    Circuit         recently    found

categorically ineligible for protection the positioning of

two   dolphins    crossing       one   another,   as    depicted       in   the

plaintiff’s picture (left) and as allegedly imitated in the

defendant’s picture (right):




      4 The court’s decision thus shared features with the First Circuit’s

decision in Coquico, Inc. v. Rodríguez-Miranda, 562 F.3d 62 (1st Cir.
2009), which held that “several elements of a toy tree frog were
protectible, including the placement of a Puerto Rican flag stitched to
the frog’s underbelly, as well as the frog’s ‘distinctive stitching
pattern,’ ‘idiosyncratic color combination,’ ‘pose,’ and ‘dimensions,
when combined with the aforementioned elements,’” because “these elements
were not ‘inevitable concomitants of an effort to produce an anatomically
correct portrayal of the [frog].’” L.A. T-Shirt, 2017 WL 3575699, at *6
(quoting Coquico, Inc., 562 F.3d at 69).

                                       11
See Folkens, 882 F.3d at 775.            The court explained that,

because “dolphins are social animals, often depicted swimming

in groups -- as they are found in nature” -- the plaintiff’s

positioning of them “require[ed] no stretch of the . . .

imagination.”      Id. at 776.      The court thus held that the

plaintiff      owned   “a   thin   copyright        [specific   to]   his

expression of the two [crossing] dolphins in dark water, with

ripples of light on one dolphin, in black and white,” and

that the defendant’s picture was not substantially similar to

“the protectable elements [constituting] that . . . thin

copyright.”     Id.

     The “gaze and expression,” “pose,” and “grooming” of

Tinkerbelle     bear   no   relation     to   the    fanciful   elements

considered in L.A. T-Shirt; they are instead analogous to the

positioning of the dolphins in Folkens.             Given the low order

of originality thus embodied in the Tinkerbelle picture, that

picture   is    “protect[ed]   against    only      virtually   identical

copying.” Satava v. Lowry, 323 F.3d 805, 812 (9th Cir. 2003);

accord Billco Int’l, Inc., 776 F. Supp. 2d at 114 (“[Such]

thin copyright [protection] means that only exact or nearly

exact copies may constitute infringement.” (citing Herbert

Rosenthal Jewelry Corp. v. Honora Jewelry Co., 509 F.2d 64


                                   12
(2d Cir. 1974))); see also Folkens, 882 F.3d at 775.                   In view

of the many differences between the works at issue, 5 even

assuming     arguendo   Origami’s     appropriation         of   the    three

elements Carrell deems key, 6 the Court finds as a matter of

law   that    substantial     similarity       does   not    exist      here.

Accordingly,     Carrell’s    claim      for   copyright     infringement

fails, and her proposed claim for contributory infringement

would necessarily fail as well.          See Matthew Bender & Co. v.

W. Pub. Co., 158 F.3d 693, 706 (2d Cir. 1998).




      5 As an initial matter, the two images differ materially “with

respect to [several] individual element[s]” of each. Silberstein, 242 F.
App’x at 722.    For example, the dogs depicted in the two images have
considerably different coloring: Lucy’s body is predominantly white,
while nearly half of Tinkerbelle’s body is black; Lucy has a distinctively
brown neck, while there is no indication that Tinkerbelle (whose neck is
covered by a collar) shares that feature; and Lucy’s face is almost
entirely white, with mere accents of black around her brow and ears, while
practically the entire upper portion of Tinkerbelle’s face is black. The
two dogs are also differently proportioned, with Lucy presenting a
considerably thinner body and neck than Tinkerbelle. Further distinctive
are the dog’s mouths: while Lucy’s smirk extends broadly from pupil to
pupil, Tinkerbelle’s pout does not even extend to the near corners of her
eyes. Finally, the two dogs are accessorized with wholly incomparable
collars. See also ECF No. 38 at 13-14.
      Nor do the images share a similar “total concept and feel.” Id.
(quoting Boisson v. Banian, Ltd, 273 F.3d 262, 272 (2d Cir. 2001)). While
the Tinkerbelle picture is a photograph of an actual dog, the Lucy picture
merely depicts a fake dog through paint. See id. (finding that a “lifelike
. . . and realistic” rodent animation “differ[ed] markedly” from a “drawn
two-dimensional” rodent cartoon in terms of total concept and feel).
Moreover, while viewers of the Tinkerbelle picture are directed to
Tinkerbelle herself -- the sole subject of the image -- the clear focus
of the Lucy picture is the PAWS locket worn on Lucy’s neck.

      6 The Court questions whether Tinkerbelle and Lucy can fairly be

said to share a common “gaze and expression.” Moreover, on the issue of
“pose,” while Tinkerbelle is clearly sitting, the angle of Lucy’s back
suggests that she may well be standing.

                                    13
     B.     Trademark Infringement

     In order to state a claim for trademark infringement, a

plaintiff must plausibly allege that (1) the plaintiff’s mark

is entitled to protection and (2) the defendant’s use of an

allegedly      infringing       mark   is    likely       to    cause     consumers

confusion as to the origin or sponsorship of the defendant’s

goods.    See Savin Corp. v. Savin Grp., 391 F.3d 439, 456 (2d

Cir. 2004).      The Court assumes Carrell’s satisfaction of the

first of these prongs.

     “[T]he      crucial     issue     in        an    action     for     trademark

infringement . . . is whether there is any likelihood that an

appreciable     number     of    ordinarily           prudent    purchasers      are

likely    to    be   . . .      confused[]        as     to     the     source   [or

sponsorship] of the goods in question.” Id. (first and second

alteration in original) (emphasis added) (internal quotation

marks omitted).        Answering this question typically requires

“a fact-intensive analysis that . . . does not lend itself

to” dismissal at the pleading stage.                   The Name LLC v. Arias,

No. 10 CIV. 3212 RMB, 2010 WL 4642456, at *5 (S.D.N.Y. Nov.

16, 2010) (internal quotation marks omitted).                         But where, as

here,    “simply     looking      at   the       [marks       themselves]    . . .

demonstrates     how    implausible         it    is    that”    an     appreciable

number of ordinarily prudent purchasers would be confused as



                                       14
to source or sponsorship, a “court[] [may] dispose[] of [a]

trademark [infringement] claim[]” on a motion to dismiss.

Roberts v. Bliss, 229 F. Supp. 3d 240, 251 (S.D.N.Y. 2017)

(quoting Louis Vuitton Malletier S.A. v. Warner Bros. Entm’t

Inc., 868 F. Supp. 2d 172, 183 (S.D.N.Y. 2012)); see, e.g.,

Gottlieb Dev. LLC v. Paramount Pictures Corp., 590 F. Supp.

2d 625, 635 (S.D.N.Y. 2008) (Chin, J.) (dismissing a trademark

infringement claim because it was “simply not plausible” that

the defendant’s allegedly infringing use of a mark “would

confuse ordinarily prudent consumers as to [] sponsorship or

affiliation”); Eliya, Inc. v. Steven Madden, Ltd., 749 F.

App’x 43, 47–48 (2d Cir. 2018).             “[T]he [C]ourt is satisfied

that the . . . marks [at issue in this case] are so dissimilar

that no question of fact [as to the likelihood of confusion]

is presented.” 7      Medina v. Dash Films, Inc., No. 15-CV-2551

(KBF),    2016   WL   3906714,   at    *5    (S.D.N.Y.   July   14,    2016)

(internal quotation marks omitted).

      The    Lucy     picture    and       the   Tinkerbelle    logo     are

substantially different in numerous material respects.                  For

example, while the Lucy picture depicts the upper portion of


      7 The Court assumes arguendo, in Carrell’s favor, that Origami has
used its depiction of a dog in the Lucy picture as a mark. See 15 U.S.C.
§ 1115(b)(4) (providing an affirmative defense to a claim of trademark
infringement where “the use of the name, term, or device charged to be an
infringement is a use, otherwise than as a mark, . . . which is descriptive
of and used fairly and in good faith only to describe the [defendant’s]
goods or services”).

                                      15
a sitting or standing dog, the Lucy logo is composed solely

of a disembodied dog’s face.                  While that dog’s face is

rendered in black and white, the full-bodied dog in the Lucy

picture has a brown neck, with light brown accents above the

eyes, on the cheeks, and around the mouth, as well as what

appears to be the start of a partially brown back.                  Even if

the Lucy picture depicted only the dog’s face and rendered it

in black and white, 8 it would still have different coloring

than the Lucy logo, particularly throughout its brow, head,

and   ears.      The   two     faces,    in    any   color,   are   further

distinguished by their meaningfully different expressions:

while the dog in the Lucy picture wears an intense or playful

smirk with squinting eyes, the Tinkerbelle logo is almost

entirely devoid of expression, with a small, straight mouth

and   wide    eyes   staring    into    nothing.       But    perhaps   most

importantly, the dog in the Lucy picture is prominently

adorned with a collar bearing a name tag labeled “Lucy,”

making it exceedingly implausible that an ordinarily prudent

purchaser would associate the image with Tinkerbelle the dog.




      8 Considering the marks in this way is unduly generous to Carrell,

as “one must assess [the] likelihood of confusion by reference to the
marks in their entirety and not merely [by] focusing on similar elements
in marks which, taken as a whole, are not confusingly similar.” Guthrie
Healthcare Sys. v. ContextMedia, Inc., 826 F.3d 27, 38–39 (2d Cir. 2016)
(internal quotation marks omitted).

                                    16
      Ultimately, the two images merely depict dogs that could

be classified as members of the same wide variety of breeds.

But as Origami puts it, “[n]o visual elements connect [the

Tinkerbelle logo] to the Lucy [picture] that would not also

connect [the Tinkerbelle logo] to one of thousands of other

images of similar breeds of dog.”       ECF No. 38 at 20.      In other

words,    “[n]o   reasonable    observer      would    view   the     Lucy

[picture] and mistake it for [the Tinkerbelle logo] any more

than any [number of] other dog image[s] might [theoretically]

be mistaken for [the Tinkerbelle logo].” 9            Id.; see Guthrie

Healthcare Sys., 826 F.3d at 37 (“[S]atisfaction of the

likelihood-of-confusion standard requires a probability of

confusion, not a mere possibility.” (internal quotation marks

omitted)).

      It is therefore unsurprising that Carrell’s proposed

allegations of consumer confusion are based on purported

similarities between the Lucy picture and Tinkerbelle herself

(or, at most, the Tinkerbelle picture), rather than the

totally   different    Tinkerbelle     logo   that    is   actually    the

subject of Carrell’s trademark infringement claim.                    See,




      9 This reality reflects the weakness of the mark at issue.       See
Guthrie Healthcare Sys., 826 F.3d at 41 (“The first pertinence of      the
strength of a mark has to do with likelihood of public confusion.”);   cf.
Gruner + Jahr USA Publ’g v. Meredith Corp., 991 F.2d 1072, 1077-78     (2d
Cir. 1993).

                                  17
e.g., ECF No. 33, Ex. A at 14 (alleging that confusion as to

sponsorship    has   arisen    “due   to   the   similarities    between

Tinkerbelle and ‘Lucy’” (emphasis added)); see also Polaroid

Corp. v. Polarad Elecs. Corp., 287 F.2d 492, 495 (2d Cir.

1961) (tethering the likelihood of confusion analysis, in

relevant part, to “the degree of similarity between the two

marks” (emphasis added)).       But Carrell’s trademark rights do

not extend to Tinkerbelle’s appearance, and she cannot in

this way state a plausible claim for trademark infringement

by merely repackaging her claim for copyright infringement

-- which fails for the reasons stated above -- as an action

under   the   Lanham   Act.      Accordingly,      Carrell’s    proposed

trademark infringement claim -- as well as her proposed claim

for false designation of origin, which likewise depends on a

likelihood of confusion, see, e.g., Where to Dine In, LLC v.

Great Kosher Restaurants Magazine, LLC, 632 F. Supp. 2d 355,

356 (S.D.N.Y. 2009), and her proposed claim for contributory

trademark infringement, which definitionally requires that

direct infringement occurred, see 4 McCarthy on Trademarks

and Unfair Competition § 25:17 (5th ed.) -- would be futile.

IV.   Conclusion

      For the foregoing reasons, Carrell’s motion for leave to

amend   her   complaint   is   denied      and   Origami’s   motion   for

judgment on the pleadings is granted.

                                  18
     The Clerk of Court is respectfully directed to terminate

the motions currently pending at ECF Nos.   29 and 35 and to

close the case.


     SO ORDERED.


Dated:    New York, New York



                                ~~~
          March ,15; 2019



                                UNITED STATES DISTRICT JUDGE




                               19
